Citation Nr: 1014920	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right inguinal hernia repair with scarring.  


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from September 1975 and 
September 1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from September 2002, July 2006 and February 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO).

In October 2009, the Veteran testified at a travel Board 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.  At the hearing, the parties 
agreed to leave the record open for 60 days to allow for the 
submission of additional evidence.  Following the Board 
hearing, additional evidence was presented for the record 
which pertains to the service connection claim for hepatitis 
C.  

The entitlement to service connection for hepatitis C is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
fails to establish that the Veteran has demonstrated that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater in either ear, 
or that auditory thresholds for at least three of the 
frequencies are 26 decibels or more, or that speech 
recognition is less than 94 percent.

2.  The Veteran's hearing acuity does not meet the threshold 
requirements for a disability due to impaired hearing for VA 
purposes.  

3.  During the course of the appeal period extending from 
April 2002, the Veteran has not had a recurrence of inguinal 
hernia; service-connected residuals of inguinal hernia do not 
require the use of a truss and are essentially asymptomatic, 
except for a tender and painful scar.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service, nor 
may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of right inguinal hernia repair with scarring 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2009); 
C.F.R. § 4.118, Diagnostic Code 7804 (2002 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements). This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claim for bilateral hearing loss in letters dated in 
September and November 2006 wherein he was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, which may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration. With respect to private 
treatment records, the letter informed the Veteran that VA 
would make reasonable efforts to obtain private or non-
Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this information must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The Veteran has also been provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date as was discussed in the 
Dingess case in the September and November 2006 letters.  
Subsequent adjudication of the claim on appeal was undertaken 
in a Statement of the Case (SSOC) issued in January 2008.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

With respect to the Veteran's increased rating claim, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In 
correspondence issued in March 2006 and January 2008, the RO 
provided notice that met these requirements.  The RO 
discussed the evidence necessary to substantiate an increased 
rating, the types of evidence that would be considered, and 
the Veteran's and VA's respective responsibilities to obtain 
that evidence.  The RO noted that evidence could include 
personal statements from the Veteran and lay observers that 
described the symptoms and nature and extent of disablement 
caused by the disability.  Subsequent adjudication of the 
claim on appeal was undertaken in June 2008 and February 
2009.  See generally, Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006).  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's service treatment and post-service 
VA and private treatment records were obtained.  He provided 
testimony at a travel Board hearing held in 2009.  The 
Veteran was afforded VA examinations in 2002 and 2008 in 
connection with the increased rating claim, and in 2006 in 
conjunction with the service connection claim for bilateral 
hearing loss.  The Veteran has not maintained that any of 
these examinations were inadequate or that his claimed 
conditions have worsened since being evaluated in 2006 
(bilateral hearing loss) and 2008 (for residuals of right 
inguinal hernia repair with scarring).

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that 
as to the claims being decided herein on appeal, all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

	A.  Service Connection - Bilateral Hearing Loss

The Veteran filed a service connection claim for bilateral 
hearing loss in August 2006, indicating that he had sustained 
acoustic trauma in service, having served as a armored 
crewman and having spent a great deal of time on the firing 
range.  

The Veteran's service treatment records (STRs) included a 
September 1975 enlistment examination report which appeared 
to show some hearing deficit on the left side.  The August 
1979 separation examination report however revealed no 
evidence of hearing deficit in either ear; i.e., hearing 
testing did not reveal findings in excess of 20 decibels for 
any of the frequencies between 500 and 4,000 hertz, 
bilaterally.   

A QTC audiological examination was conducted in December 
2006.  The report indicated that the Veteran placed the onset 
of his hearing loss to 1977, and that he gave a history of 
noticeably decreased hearing ability after working as a tank 
gunnery in service.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
15
25
LEFT
20
20
25
20
25

Average puretone air conduction thresholds for the 1000, 
2000, 3000, and 4000 hertz frequencies were 21 in the right 
ear and 23 in the left ear.  Speech audiometry revealed 
speech recognition ability of 98 percent bilaterally.  The 
examiner concluded that there was no pathology shown to 
support a diagnosis of bilateral hearing loss.  

The Veteran presented testimony at a travel Board hearing 
held in October 2009.  During the hearing, the Veteran 
mentioned that he was trying to set up another audiological 
examination.  At the hearing, the parties agreed to leave the 
record open for 60 days to allow for the presentation of 
additional evidence prior to adjudication by the Board.  
However, subsequent to that time, no additional evidence 
relating to the claim for bilateral hearing loss has been 
added to the record.

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability for VA 
purposes only if at least one of the thresholds for the 
frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the thresholds for at least three of the 
frequencies are 26 decibels or greater; or speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim. 38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Veteran claims that service connection for bilateral 
hearing loss is warranted, as he asserts that he experienced 
a decrease in hearing acuity as a result of exposure to 
acoustic trauma during active service.  Although he has 
provided credible statements attesting to his in-service 
noise exposure, this evidence alone does not provide a 
sufficient basis upon which to grant the claim.  As discussed 
above, service connection for impaired hearing is subject to 
the requirements of 38 C.F.R. § 3.385, a provision which 
specifically defines the level of impaired hearing which 
constitutes a disability for VA purposes.

In this case, the Board has carefully reviewed the record on 
appeal, but finds no probative evidence showing that the 
Veteran currently has hearing loss to the extent necessary to 
constitute a disability for service connection purposes under 
38 C.F.R. § 3.385.  In fact, since the Veteran's discharge 
from service in September 1979, there has been no indication 
of hearing impairment which meets the threshold levels for 
impairment as discussed in 38 C.F.R. § 3.385.

When the Veteran's hearing acuity was evaluated in December 
2006, it is clear that the threshold requirements of 38 
C.F.R. § 3.385 were not met, and at that time the audiologist 
declined to diagnose bilateral hearing loss, explaining that 
there was no pathology shown to support such a diagnosis.  In 
essence, since the Veteran has not at any time post service 
demonstrated a level of hearing loss in either ear that is 
disabling as defined under 38 C.F.R. § 3.385; accordingly, 
service connection cannot be established for bilateral 
hearing loss.

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  In this case, there is no question that 
bilateral hearing loss meeting the threshold requirements of 
38 C.F.R. § 3.385 has not be shown at any time post service.  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  See 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997). Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1131; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service- related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Here, while there are 
indications of in-service acoustic trauma, since the clinical 
evidence shows that the Veteran does not currently have a 
hearing loss disability, as defined by the applicable 
regulation, the claim must be denied.

In reaching this decision, the Board has carefully considered 
the Veteran's contentions to the effect that he experiences 
impaired hearing acuity and sustained acoustic trauma in 
service, both of which are considered credible accounts.  See 
generally Barr v. Nicholson, 21 Vet. App. 303 (2007); (the 
Veteran is competent to provide testimony concerning factual 
matters of which he has first hand knowledge (i.e., 
experiencing hearing loss during service).  However the 
objective audiometric evaluation results are entitled to more 
probative weight than his contentions regarding his hearing 
acuity in determining whether a current hearing disability 
exists.  Such a determination is made by a virtue of a 
showing of hearing deficit meeting the threshold criteria set 
forth in 38 C.F.R. § 3.385.  In this case, the numeric 
designations shown on audiometric and speech recognition 
testing conducted in December 2006 do not indicate that the 
Veteran's hearing acuity is not severe enough to constitute a 
disability for VA compensation purposes.  Significantly, the 
Veteran has not provided any statements, testimony or 
evidence establishing or even suggesting that those 
examination findings were in any way inaccurate or that his 
hearing impairment has become worse since that examination.  

As the preponderance of the evidence is against the claim of 
service connection for a bilateral hearing loss, the benefit 
of the doubt doctrine is not for application and the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.	Increased Evaluation - Residuals of Right Inguinal 
Hernia Repair with Scarring

In a rating action dated in December 2001, service connection 
was established for residuals of a right inguinal indirect 
hernia repair, for which a noncompensable evaluation was 
assigned effective from September 1999, and a 10 percent 
evaluation was assigned effective from January 2001.  

The Veteran filed an increased rating claim on April 29, 
2002, indicating that he continued to have pain at the site 
of the hernia surgery.  

A QTC examination was conducted in August 2002 at which time 
the Veteran's primary complaint was of pain at the site of 
the hernia surgery.  He also identified symptoms of throbbing 
when standing.  An examination of the skin was normal.  
Examination revealed a scar measuring 8 x .5 cm in the right 
inguinal region, described as: fairly level; non-tender; non-
disfiguring; and stable.  There was no evidence of 
ulceration, hyperpigmentation, keloid formation or adherence 
to the underlying skin.  It was also observed that there was 
no evidence of significant tissue loss, abnormal texture or 
limitation of function due to the scar.  The scar was 
described as hypopigmented.  Examination of the abdomen was 
normal, with no tenderness on palpation, no enlargement and 
no evidence of inguinal, ventral or femoral hernia.  A right 
inguinal hernia scar was diagnosed.  

In a statement provided in May 2003, the Veteran indicated 
that his hernia surgery residuals included pain, limited 
ability to stand for prolonged periods and limitations with 
respect to employment options.  

A second QTC examination was conducted in December 2008 at 
which time the Veteran's primary complaint was of throbbing 
pain on the right side with exertion.  He also complained of 
functional impairment, manifested by having to stop due to 
pain upon continuous movement.  Examination revealed a right 
inguinal post surgical scar which was described as level and 
measuring 6.5 cm x .5 cm.  The examiner indicated that the 
scar had hyperpigmentation of less than 6 square inches.  
There was no: tenderness; disfigurement; ulceration; 
adherence; instability; tissue loss; inflammation; edema; 
keloid formation; hypopigmenatation; abnormal texture or 
limitation of motion.  A right inguinal hernia scar was 
diagnosed.  The examiner indicated that the effect of the 
scar on the Veteran's usual occupation was "none" and 
further noted that the effects on his daily activities only 
impacted his continuous movement, causing him to stop due to 
pain.  

The Veteran presented testimony at a travel Board hearing 
held in October 2009.  During the hearing, the Veteran 
mentioned that he experienced pain underneath the hernia 
surgical scar, which was constant.  He indicated that there 
had been no change in this condition since last examined in 
2008.  

Analysis

The Veteran asserts that an evaluation in excess of 10 
percent is warranted for residuals of a right inguinal 
indirect hernia repair, primarily manifested by a scar.  The 
applicable appeal period in this case extends from April 29, 
2002, the date upon which the Veteran's increased rating 
claim was received, forward.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The Veteran's service connected residuals of right inguinal 
hernia repair are rated under diagnostic code (DCs) 7338-
7804, and have been evaluated as 10 percent disabling for the 
entirety of the appeal period.  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires the 
use of an additional diagnostic code to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27.

Under Code 7338, a noncompensable evaluation is warranted for 
a small, reducible inguinal hernia; for one which is without 
true hernia protrusion; and for any preoperative inguinal 
hernia which is remediable.  A 10 percent evaluation is 
warranted for a recurrent postoperative inguinal hernia which 
is readily reducible and is well supported by a truss or 
belt.  A 30 percent evaluation is warranted for a small 
recurrent postoperative hernia, or an unoperated irremediable 
hernia, which is not well supported by a truss or is not 
readily reducible.  When there are bilateral inguinal 
hernias, the more severely disabling hernia is evaluated, and 
10 percent is added for the second hernia if it is disabling 
to a compensable degree.  38 C.F.R. § 4.114 and Part 4, Code 
7338 (2009).

During the appeal period, the criteria for rating skin 
disabilities were revised, effective on August 30, 2002.  If 
a law or regulation changes during the course of a claim or 
an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38U.S.C.A. § 5110(g); 
VAOPGCPREC 3- 2000; see also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a 
specified effective date without provision for retroactive 
application may not be applied prior to the effective date.  
As of that effective date, the Board must apply whichever 
version of the rating criteria is more favorable to the 
Veteran.  In this case, either the old or revised rating 
criteria may apply, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000.  
The Board also notes that in October 2008 the regulations 
pertaining to the evaluation of scars were amended effective 
October 23, 2008.  The Board observes that the regulatory 
changes only apply to applications received by VA on or after 
October 23, 2008, or if the Veteran requests review under the 
clarified criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
As neither situation applies in this case, the Board finds 
the 2008 changes to be inapplicable.

The regulations in effect prior to August 30, 2002 provide a 
10 percent disability rating for scars that are superficial, 
poorly nourished with repeated ulcerations and for scars that 
are superficial, tender and painful under Diagnostic Codes 
7803 and 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, (2002).  In addition, prior to August 30, 2002, the 
regulations contained a Diagnostic Code which provided for a 
disability rating for limitation of a functional part as a 
result of a scar.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2002).

Pursuant to the criteria for rating skin disabilities 
effective from August 30, 2002, scars other than the head, 
face, or neck, that are deep, or that cause limitation of 
motion warrant a 10 percent evaluation only if they involve 
areas of 6 square inches (39 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2008).  Scars other than the 
head, face, or neck, that are superficial, and do not cause 
limitation of motion warrant a 10 percent evaluation only if 
they involve areas of 144 square inches or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2008).

Superficial scars which are unstable where, for any reason, 
there is frequent loss of covering of the skin over the scar, 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2008).

Scars which are superficial and painful on examination 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note 1 (2008).

In addition, the current regulations also contain a 
Diagnostic Code which provides for a disability rating for 
limitation of a functional part as a result of a scar.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

The Board has reviewed the pertinent clinical evidence in 
this case and notes that there is no indication of recurrence 
of a hernia since repaired during service in 1976, nor has 
the Veteran specifically so alleged.  In addition, clinical 
evidence dated during the appeal period, extending from April 
2002 forward, does not even reflect that the criteria for the 
assignment of a noncompensable evaluation are met under DC 
7338.  Specifically, during the appeal period there has been 
no evidence of even a small, reducible inguinal hernia; one 
which is without true hernia protrusion; or for any 
preoperative inguinal hernia which is remediable.  It 
logically follows that the criteria for the assignment of a 
10 percent evaluation are similarly not met under this code 
in the absence of any evidence presented during the appeal 
period reflecting that the Veteran's disability is manifested 
by a recurrent postoperative inguinal hernia which is readily 
reducible and is well supported by a truss or belt.  These 
conclusions are confirmed by the examination findings of 2002 
and 2008 at which times there was no evidence of any 
recurrence of the inguinal hernia or of essentially any 
residuals aside from pain and scarring.  

The Board has also considered whether either the former or 
revised rating criteria used to evaluate scars provide a 
basis for a rating in excess of 10 percent.  However, The 
medical evidence fails to show that the Veteran's residual 
scar is deep, covers an area of 12 square inches, measures 
144 square inches or greater, or is poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801 
to 7803 (2008).  Similarly, there is no indication that the 
Veteran's residual scar affects the function of the affected 
part to warrant a rating under either the former or current 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 
7805, (2002, 2008).  However, the currently assigned 10 
percent evaluation is supported under both the former and 
current rating criteria of diagnostic Code 7804, which 
provides that a 10 percent disability rating should be 
assigned for tender and painful scars (2002) or simply 
painful scarring (2008).  In summary, the Veteran is 
receiving the maximum schedular rating of 10 percent, for the 
right inguinal hernia repair scar, under both the current and 
former versions of Diagnostic Code 7804, both of which 
specifically contemplate pain as the primary manifestation 
associated with the scar. 

Accordingly, the currently assigned 10 percent evaluation is 
appropriate and as discussed herein, there is no basis upon 
which to assign an evaluation in excess of 10 percent for any 
period of time covered by this appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  The benefit sought on appeal is therefore 
denied.

	C.  ExtraSchedular

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made. The governing norm in 
an exceptional case is a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's manifestations of his service-connected scar 
are contemplated by the rating criteria.  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence. In this regard, there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization due to his service-connected hernia scar.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not demonstrate that the Veteran has been 
rendered unemployable due solely to her service-connected 
scar, nor have the Veteran or his representative so alleged.  
Significantly, when evaluated in 2008 the examiner indicated 
that the scar had no right inguinal repair had no effect on 
the Veteran's usual occupation.  Thus, at this point, there 
is no cogent evidence of unemployability and entitlement to 
increased compensation based on TDIU is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of right inguinal hernia repair with scarring is 
denied.


REMAND

The Veteran alleges that he contracted hepatitis C as a 
result of receiving an immunization shot with a contaminated 
jet air gun in service.  In a statement provided in March 
2006, the Veteran also indicated that he believed that he may 
have contracted hepatitis while serving in the military in 
Germany in 1976, reporting that a fellow soldier had injected 
him with drugs.  

For service connection to be granted for hepatitis C, the 
evidence must show that the Veteran's hepatitis C infection, 
risk factor(s), or symptoms were incurred in or aggravated by 
service.  The evidence must further show by competent medical 
evidence that there is a relationship between the claimed in-
service injury and the Veteran's hepatitis C.  Risk factors 
for hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See VBA letter 
211B (98-110) November 30, 1998.

To date, there is no competent medical evidence on file 
addressing the etiology or onset of the Veteran's currently 
claimed and diagnosed hepatitis C.  With respect to the 
Veteran's uncorroborated/unestablished (to this point) 
assertion that his currently claimed hepatitis C may be 
linked to an immunization shot received from a contaminated 
jet injector in service, he has provided for the record VBA 
Fast Letter 04-13 (June 29, 2004), in essence standing for 
the proposition that it was "biologically plausible" that 
blood-borne diseases could be transmitted by jet injectors.  
The Board notes that this evidence, which is clearly 
pertinent to the claim, was added to the record after the 
issuance of the January 2008 SOC and was not accompanied by a 
waiver.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. § 20.1304 (2009).

In essence, while the receipt of immunizations via air-jet 
gun at the beginning of service (with no abnormal sequela 
noted during active duty) is a very minimal potential 
exposure according to the VBA Fast Letter 04-13 (June 29, 
2004), it is nonetheless evidence of a possible in-service 
risk factor for the current hepatitis C.  Thus, given the 
Veteran's contentions regarding his hepatitis C, and the 
medical evidence suggesting the current disability is 
possibly attributable to service, the Veteran should be 
afforded a VA examination which addresses the potential 
etiology of current hepatitis C in accordance with 
jurisprudential precedent.  See McLendon v. Nicholson, 20 
Vet. App. 79, 81( 2006).  In so doing, the examiner should 
review the entire claims file including pertinent service and 
post-service treatment records.  In determining if it is at 
least as likely as not that in-service air-jet inoculations 
caused the onset of current hepatitis C, the examiner should 
reference both in-service and post-service risk factors for 
the disorder documented in the evidentiary record.  For the 
purposes of the examination, it is noted that the record 
indicates that the Veteran has been an intravenous drug user 
according to answers provided on a questionnaire he completed 
in April 2006.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an 
opportunity to identify any additional 
relevant medical treatment records, from 
either private or VA facilities, which 
pertain to his service connection claim 
for hepatitis C that have not yet been 
associated with the claims folder.  
Appropriate steps should be taken to 
obtain any identified records.

2.  Schedule the Veteran for a VA 
examination for the purposes of 
determining the etiology of his currently 
claimed hepatitis C.  The examination 
report should reflect that a review of the 
claims folder, including statements by the 
Veteran regarding his in-service exposure, 
and a review of VBA Fast Letter 04-13 
(June 29, 2004.  Following a review of the 
aforementioned sources, the clinical 
evaluation, and any tests that are deemed 
necessary, the examiner is asked to 
provide an opinion on the following: Is it 
at least as likely as not (50 percent or 
greater probability) that hepatitis C 
began during service or is otherwise 
linked to any incident of service, to 
include reported exposure to air-jet 
inoculation guns during service, or, is 
current hepatitis C more likely the result 
of non-service risk factors, which are 
documented in the record to include 
intravenous drug use

3.  Following the directed development, 
the RO must readjudicate the claim service 
connection claim for hepatitis C on the 
merits to include consideration of all 
pertinent evidence added to the record 
since the issuance of the January 2008 
SOC.  If any such action does not resolve 
the claim, the RO shall issue the Veteran 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order, for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


